Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 16551360 on 8/26/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1, 2, 5, 9, 16, it is unclear how a tcp tunnel is using udp protocol. It is unclear if it it using tcp or udp depending on the situation or is it using both at the same time or if there is some other explanation. However, as written the claims are unclear and need to be corrected. For the furthering of prosecution the examiner will take it mean one or the other but will do his best to pick the one that seems to be more prevalent based on the claim context.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11-16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Singh (U.S. Patent App Pub 20030088698) in view of Katz (U.S. Patent App Pub 20160112372).

	Regarding claim 1,
Singh teaches the computer system for highly available Transmission control Protocol (TCP) tunnels, the computer system comprising: (See paragraphs 51, 84, Singh teaches tcp tunnels to server redundant locations/ multiple servers)
a plurality of computing devices communicatively connected via a network configured into a server cluster wherein each of the computing devices include instructions stored on a non-transitory storage medium and a processor to execute the instructions causing one or more of the computing devices to form (See paragraphs 55-58,  figures 1-2, Singh teaches a server cluster and a number of computer devices connected to the network)
an instantiation of a application, a client application communicatively coupled to the network, and (See paragraphs 53-58,  figures 1-2, Singh teaches a client coupled to a network)
two or more instantiations of a destination gateway application interposed between the instantiation of the application and the network wherein each instantiation of the destination gateway application is communicatively coupled to the instantiation of the application, and (See figures 1-2, paragraphs 53-54, 57-59, Singh teaches “Each client 110 is configured to communicate through two or more gateways 140, each of which links public network 130 and private network 150. Two representative gateways 140 are shown in FIG. 1. Each gateway 140 has a separate communication link 142 to public network 130 to provide redundancy. For example, each gateway 140 may have a separate dedicated communication link, such as a leased T1 link, that terminates at a separate point-of-presence (POP) of public network 130. Each gateway 140 also has a separate communication link 144 that couples the gateway to private network 150”; two or more destination gateways for redundancy)
wherein each instantiation of the destination gateway application is configured to establish redundant TCP tunnels transported between destination gateway application and client application (See paragraphs 57-59, 85, Singh teaches “The general approach to handling each of these types of failures is to rapidly reroute communication from the tunnel 135 linking access device 120A and primary gateway 140A to the tunnel 135 linking access device 120A and backup gateway 140B…. IP communication from client 110 to server 160 may use a transport protocol that acknowledges packets, such as TCP, and therefore server 160 sends acknowledgement packets addressed to client 110.” Tcp redundant tunnels) and 
wherein each instantiation of the destination gateway application includes a cluster monitor configured to monitor TCP tunnel status (See paragraphs9, 36-37, Singh) and (See paragraphs 9, 36, 59, 48, Singh teaches active monitoring of tcp tunnels to detect a failure and reroute traffic when one is detected and monitoring the availability of the server with the application.)
responsive to identifying failure of communication with the instantiation of the application instantiation associated with a primary TCP tunnel, reassigning one of the other redundant TCP tunnels as the primary TCP tunnel. (See paragraphs 57-59, 85, Singh teaches “The general approach to handling each of these types of failures is to rapidly reroute communication from the tunnel 135 linking access device 120A and primary gateway 140A to the tunnel 135 linking access device 120A and backup gateway 140B.”;  primary tunnel is selected with a  failover tunnel which connect clients and gateways and servers)
Singh does not explicitly teach but Katz teaches an application is a distributed application. (See paragraphs 12, 26, 47, Katz teaches an API interface connection to a server application in a  geographically disperse environment)
(See  claim 4, paragraphs 20-21, Katz teaches use of tcp tunnel and udp protocol )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Katz with Singh because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Katz into Singh is that Katz teaches the TSM client creates a parallel datagram based tunnel, DDT, which is reliable for media and also minimizes latency. The TSM client is dynamically moves RTP between stream based tunnel and DDT to improve voice quality, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Katz)

	Regarding claim 2,
Singh and Katz teach the  computer system for highly available Transmission control Protocol (TCP) tunnels according to claim 1, further comprising two or more instantiations of an origin gateway application interposed between the client application and the network wherein each instantiation of the origin gateway application is communicatively coupled to the client application and wherein each instantiation of the application (See paragraphs 57-59, 85, Singh teaches “The general approach to handling each of these types of failures is to rapidly reroute communication from the tunnel 135 linking access device 120A and primary gateway 140A to the tunnel 135 linking access device 120A and backup gateway 140B…. IP communication from client 110 to server 160 may use a transport protocol that acknowledges packets, such as TCP, and therefore server 160 sends acknowledgement packets addressed to client 110.” Tcp redundant tunnels)
Katz further teaches origin gateway application is configured to establish redundant TCP tunnels transported using UDP datagram-oriented communication channels between the origin gateway application and each instantiation of the destination gateway application and wherein one of the redundant TCP tunnels is the primary TCP tunnel. . (See  claim 4, paragraphs 20-21, Katz teaches use of tcp tunnel and udp protocol )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Katz with Singh because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Katz into Singh is that Katz teaches the TSM client creates a parallel datagram based tunnel, DDT, which is reliable for media and also minimizes latency. The TSM client is dynamically moves RTP between stream based tunnel and DDT to improve voice quality, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Katz)
	
	Regarding claim 7,
Singh teaches a computer implemented method for highly available Transmission control Protocol (TCP) tunnels in a server cluster environment, (See paragraphs 51, 84, Singh teaches tcp tunnels to server redundant locations/ multiple servers) the method comprising: communicatively coupling a client application (See paragraphs 53 and 83, Singh teaches wan and internet which is a form of wan)
interposing two or more instantiations of a destination gateway application between one or more instantiations of a application and the wide area network; (See figures 1-2, paragraphs 53-54, 57-59, Singh teaches “Each client 110 is configured to communicate through two or more gateways 140, each of which links public network 130 and private network 150. Two representative gateways 140 are shown in FIG. 1. Each gateway 140 has a separate communication link 142 to public network 130 to provide redundancy. For example, each gateway 140 may have a separate dedicated communication link, such as a leased T1 link, that terminates at a separate point-of-presence (POP) of public network 130. Each gateway 140 also has a separate communication link 144 that couples the gateway to private network 150”; two or more destination gateways for redundancy)
establishing redundant TCP tunnels between the client application and the one or more instantiations of the application (See paragraphs 57-59, 85, Singh teaches “The general approach to handling each of these types of failures is to rapidly reroute communication from the tunnel 135 linking access device 120A and primary gateway 140A to the tunnel 135 linking access device 120A and backup gateway 140B…. IP communication from client 110 to server 160 may use a transport protocol that acknowledges packets, such as TCP, and therefore server 160 sends acknowledgement packets addressed to client 110.” Tcp redundant tunnels)
(See paragraphs 57-59, 85, Singh teaches “The general approach to handling each of these types of failures is to rapidly reroute communication from the tunnel 135 linking access device 120A and primary gateway 140A to the tunnel 135 linking access device 120A and backup gateway 140B.”;  primary tunnel is selected with a  failover tunnel which connect clients and gateways and servers)
monitoring status of the redundant TCP tunnels including the primary TCP tunnel and status of communication with the application instantiation. (See paragraphs 9, 36, 59, 48, Singh teaches active monitoring of tcp tunnels to detect a failure and reroute traffic when one is detected and monitoring the availability of the server with the application.)
Singh does not explicitly teach but Katz teaches an application is a distributed application. (See paragraphs 12, 26, 47, Katz teaches an API interface connection to a server application in a  geographically disperse environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Katz with Singh because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Katz into Singh is that Katz teaches the TSM client creates a parallel datagram based tunnel, DDT, which is reliable for media and also minimizes latency. The TSM client is dynamically moves RTP between stream based tunnel and DDT to (See paragraphs [0002] - [0003], Katz)

	Regarding claim 8,
Singh and Katz teach the computer implemented method for highly available TCP tunnels in a server cluster environment according to claim 7, wherein each redundant TCP tunnel includes a direct layer-4 TCP network route between the two or more destination gateway applications and the one or more instantiations of the application. (See paragraphs 57-58, Singh teaches tcp routes between primary and redundant gateways)
Singh does not explicitly teach but Katz teaches an application is a distributed application. (See paragraphs 12, 26, 47, Katz teaches an API interface connection to a server application in a  geographically disperse environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Katz with Singh because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Katz into Singh is that Katz teaches the TSM client creates a parallel datagram based tunnel, DDT, which is reliable for media and also minimizes latency. The TSM client is dynamically moves RTP between stream based tunnel and DDT to improve voice quality, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Katz)

	Regarding claim 9,

Katz further teaches wherein each redundant TCP tunnel includes a UDP datagram-orientated communication channel traversing the wide area network. (See  claim 4, paragraphs 20-21, Katz teaches use of tcp tunnel and udp protocol ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Katz with Singh because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Katz into Singh is that Katz teaches the TSM client creates a parallel datagram based tunnel, DDT, which is reliable for media and also minimizes latency. The TSM client is dynamically moves RTP between stream based tunnel and DDT to improve voice quality, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Katz)

	Regarding claim 11,
Singh and Katz teach the computer implemented method for highly available TCP tunnels in a server cluster environment according to claim 7, further comprising interposing two or more instantiations of an origin gateway application between the client application and the wide area network. (See paragraphs 84, 58,  figures 1-2, Singh teaches multiple servers with the application hosting on it redundant distributed servers with application. )

	Regarding claim 12,
(See paragraphs 53, 55, 58,  figures 1-2, Singh teaches two gateways to the public network and two more to the private network with redundant tunnels)
Singh does not explicitly teach but Katz teaches an application is a distributed application. (See paragraphs 12, 26, 47, Katz teaches an API interface connection to a server application in a  geographically disperse environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Katz with Singh because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Katz into Singh is that Katz teaches the TSM client creates a parallel datagram based tunnel, DDT, which is reliable for media and also minimizes latency. The TSM client is dynamically moves RTP between stream based tunnel and DDT to improve voice quality, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Katz)

	Regarding claim 13,
Singh and Katz teach the computer implemented method for highly available TCP tunnels in a server cluster environment according to claim 7, further comprising configuring each instantiation of the origin gateway application and each instantiation of (See paragraphs 36, 67, 87, Singh teaches “Active monitoring of particularly important communication paths allows IP routing information to be updated quickly in the event of a failure and this updating may be achieved more quickly than may be possible using standard dynamic routing protocols.”; monitoring paths and determining if there any failures and assigned different routes as primary routes if this happens.)

Claims 14-16, 18-20 list all the same elements of claims 7-9, 11-13, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 7-9, 11-13 applies equally as well to claims 14-16, 18-20.  Furthermore with regards to the limitation of A non-transitory machine-readable storage medium having stored thereon instructions, comprising machine executable code, for establishing highly available TCP tunnels in a server cluster environment which when executed by at least one machine, causes the machine to: (See claim 1, paragraphs 13, 14, Katz) see motivation to combine for claim 8.

Claims 3-6, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Singh (U.S. Patent App Pub 20030088698) in view of Katz (U.S. Patent App Pub 20160112372) in view of Hashmi (U.S. Patent 10397189).

	Regarding claim 3,
Singh and Katz teach the computer system for highly available Transmission control Protocol (TCP) tunnels according to claim 2. 
Singh and Katz do not explicitly teach but Hashmi teaches wherein the primary TCP tunnel is associated with a virtual IP address, and wherein each instantiation of the origin gateway application and each instantiation of the destination gateway application includes a cluster monitor configured to monitor status of the distributed application and responsive to failure of communication with the instantiation of the distributed application on the primary TCP tunnel, reassign the virtual IP address of the primary TCP Tunnel to one of the redundant TCP tunnels. (See column 15 lines 25-55, Hashmi teaches reassign ip address from a down vpn/tunnel to a secondary vpn/tunnel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Hashmi with Singh and Katz because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Hashmi into Singh and Katz is that Hashmi teaches a system that allows computing resources to be efficiently and securely shared by multiple customers. The system ensures that a standby mode VPN endpoint virtual machine can take over a role of an active mode VPN endpoint virtual machine when a failure of the active mode VPN endpoint virtual machine is detected. The system prevents packets from the virtual machines in a VPN from reaching the detached VPNe (See paragraphs [0002] - [0003], Katz)

Regarding claim 4,
Singh and Katz and Hashim teach the computer system for highly available Transmission control Protocol (TCP) tunnels according to claim 3, wherein client application data is transmitted to each origin tunnel gateway application using a TCP transport suitable format. (See paragraphs 57-59, 85, Singh teaches “The general approach to handling each of these types of failures is to rapidly reroute communication from the tunnel 135 linking access device 120A and primary gateway 140A to the tunnel 135 linking access device 120A and backup gateway 140B…. IP communication from client 110 to server 160 may use a transport protocol that acknowledges packets, such as TCP, and therefore server 160 sends acknowledgement packets addressed to client 110.” Tcp redundant tunnels)

	Regarding claim 5,	
Singh and Katz and Hashim teach the  computer system for highly available Transmission control Protocol (TCP) tunnels according to claim 4.
Katz further teaches wherein client application data is packaged into a UDP transport suitable format by at least one of the plurality of origin gateway applications and transported across the network to the distributed application via one of the plurality of destination gateway applications using the primary TCP tunnel. (See  claim 4, paragraphs 20-21, 12, Katz teaches use of tcp tunnel and udp protocol  and a distributed network) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Katz with Singh because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Katz into Singh is that Katz teaches the TSM client creates a parallel datagram based tunnel, DDT, which is reliable for media and also minimizes latency. The TSM client is dynamically moves RTP between stream based tunnel and DDT to improve voice quality, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Katz)

	Regarding claim 6,
Singh and Katz and Hashim teach the  computer system for highly available Transmission control Protocol (TCP) tunnels according to claim 5, wherein each instantiation of the origin gateway application and the destination gateway application are configured with multiple network interfaces, and wherein each network interface is communicatively coupled with each network interface of other gateway application instances, and wherein through these network interfaces gateway application instances perform network path reachability monitoring to select the primary network tunnel. (See paragraphs 36, 67, 87, Singh teaches “Active monitoring of particularly important communication paths allows IP routing information to be updated quickly in the event of a failure and this updating may be achieved more quickly than may be possible using standard dynamic routing protocols.”; monitoring paths and determining if there any failures and assigned different routes as primary routes if this happens.)

Regarding claim 10,
Singh and Katz teach the computer implemented method for highly available TCP tunnels in a server cluster environment according to claim 7.
Singh and Katz do not explicitly teach but Hashmi teaches associating the primary TCP tunnel with a virtual IP address and responsive to failure of communication with the distributed application instantiation, reassigning the primary virtual IP address of the primary TCP Tunnel to one of the other redundant TCP tunnels. (See column 15 lines 25-55, Hashmi teaches reassign ip address from a down vpn/tunnel to a secondary vpn/tunnel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Hashmi with Singh and Katz because both deal with dynamic tunneling. The advantage of incorporating the above limitation(s) of Hashmi into Singh and Katz is that Hashmi teaches a system that allows computing resources to be efficiently and securely shared by multiple customers. The system ensures that a standby mode VPN endpoint virtual machine can take over a role of an active mode VPN endpoint virtual machine when a failure of the active mode VPN endpoint virtual machine is detected. The system prevents packets from the virtual machines in a VPN from reaching the detached VPNe node, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Katz)

Claims 17 list all the same elements of claims 10, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 10 applies equally as well to claims 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.  Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of United States Patent Application 16532764.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent application claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the patent application claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Bajic (U.S. Patent App Pub 20060268834) teaches the network has a wireless router coupled to a router, where a home virtual wireless switch module of the wireless router is configured to support a subnet. The wireless router has a visited virtual wireless switch module that is configured to support another subnet, where the switch modules are connected to one another. The wireless router stores registration information associated with a client, where the client is initially associated with the home virtual wireless switch module.
Lohmar (U.S. Patent App Pub 20150195684) teaches the control method involves allocating set of MBMS sessions to single Internet protocol (IP) multicast group, and indicating IP multicast address of IP multicast group to at least one radio access network (RAN) node  of cellular network for each of the MBMS sessions by a gateway. The gateway indicates a different identifier to RAN node for each of the MBMS sessions, and sends multicast data of MBMS sessions in one or more IP multicast data packets addressed to IP multicast address of IP multicast group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINOS DONABED/Primary Examiner, Art Unit 2444